¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, Gonzalez and Yu, considered at its January 8, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the State's petition for review is granted. Review is also granted on the following issues raised in Pierce's answer to the petition for review: whether the trial court erred in allowing the State to strike Juror 6, an African-American, on pretextual grounds; whether the trial court erred in failing to instruct the reconstituted jury to begin deliberations anew after the court sat an alternate in the place of an excused juror; and whether the presence of non-deliberating jurors in the jury room violated the requirement that the jury deliberate in private. This case is consolidated with Supreme Court No. 96345-2 - State v. Bienhoff, et al. All further documents should be filed under this case number, No. 96344-4. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court /s/Fairhurst, C.J. CHIEF JUSTICE